Citation Nr: 1129956	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1999 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran offered testimony before a Veterans Law Judge in Washington, D.C., in June 2007.  Unfortunately, the judge that presided over that hearing is no longer employed at the Board.  The Veteran was offered a new hearing in a July 2011 letter, but in a reply received that same month he indicated that he did not want a new hearing.  Nevertheless, it should be noted that a transcript of the June 2007 hearing is in the claims folder, and has been read and considered in formulating this current decision. 

This appeal was previously before the Board in May 2008, when it was determined that the Veteran had submitted new and material evidence to reopen his previously denied claim for service connection for a psychiatric disability.  His claim was then remanded for further development.  It was returned to the Board in October 2009, but was again remanded in order to complete the development requested in the first remand.  All requested development has now been completed, and the appeal has been returned to the Board. 

Unfortunately, the Board finds that the additional evidence received as a result of the previous remands indicates further development will be required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a psychiatric disability during active service.  He notes that he was hospitalized during service for psychiatric symptoms and argues that this was the initial manifestation of what is currently diagnosed as schizophrenia.  The Veteran believes that schizophrenia is the correct current diagnosis, rather than the schizotypal personality disorder found on certain treatment records as well as the VA examination.  

The Board notes that the Veteran was provided a VA psychiatric examination in conjunction with his current claim in December 2005.  The only Axis I diagnosis identified by the examiner was episodic alcohol abuse, by history.  The Axis II diagnosis was schizoid personality disorder.  The examiner opined that this was not caused by military service.  Although the VA examiner noted that a private examiner had entered a diagnosis of schizophrenia, the VA examiner believed that the symptoms reported by the Veteran were unsubstantiated and the evidence was insufficient to support such a diagnosis.  

However, there have been many additional medical records added to the file since December 2005.  These include additional service treatment records relating to the Veteran's treatment for psychiatric complaints in service, additional private medical records pertaining to a psychiatric hospitalization that occurred during service, post service medical records dating to within one month of discharge, records from the Social Security Administration (SSA) to include private medical records not previously available, legal records listing the Veteran's many arrests after discharge from service, and lay statements describing the change in the Veteran's personality after he entered service.  The predominant diagnosis is schizophrenia.  However, none of these records contain any additional medical opinion as to whether or not the Veteran's claimed schizophrenia was incurred during service.  Furthermore, none of these records have been forwarded to a VA examiner for review in order to determine if they change the diagnosis or opinion of the December 2005 VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his claimed psychiatric disability by either a psychiatrist or a psychologist.  If possible, this should be conducted by an examiner who has not previously examined the Veteran.  The claims folder must be forwarded to the examiner for use in the study of this claim.  All indicated tests and studies should be conducted.  After completion of the examination and review of the record, to include the additional service treatment records, SSA records, private medical records, lay statements, and police records received since December 2005, the examiner should attempt to express the following opinions: 
    a) Does the Veteran currently have a diagnosis of schizophrenia?  Does he currently have a diagnosis of any other acquired psychiatric disability?
    b) If the Veteran is found to have a current diagnosis of schizophrenia or any other acquired psychiatric disability, is it at least as likely as not that this disability was incurred in or as the result of active service?  

The reasons and bases for all opinions should be provided in full.  For the purposes of these opinions, the examiner must assume that the Veteran was psychiatrically normal upon entering service, unless there is clear and unmistakable evidence to the contrary.  If the examiner finds that he is unable to express the requested opinion without resort to speculation, the reasons and bases for that conclusion should also be provided.  

2.  The letter that notifies the Veteran of the examination should explain that it is vital for his claim for him to attend this examination or to reschedule it for a time at which he can attend.  Copies of the examination notice letters should be placed in the claims folder.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

